DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of species I, Sub-species A, Figs. 1-2, claims 1-2, 5-8, in the reply filed on 05/23/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 3-4 and 9-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to the nonelected species, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morelock et al. (2012/0311779).
	Morelock et al. disclose a bath cushion (Fig. 10), comprising: a set of perimeter portions 12 including a predefined shape; and an integrated center support portion 11 coupled to the set of perimeter portions 12, wherein: the integrated center support portion 11 includes a first non-flat profile and a size, and the integrated center support portion 11 is configured to accommodate a child.
	Regarding claim 2, the set of perimeter portions are deformable (foam) to include a second non-flat profile (the stitching 52 run the center of member 12 creating a no-flat profile).
	Regarding claim 5, the predefined shape is one of a plant, an animal, and a vehicle (paragraph [0047]).
	Regarding claim 6, the predefined shape 12 comprises a flower including a second non-flat profile (the stitching 52 run the center of member 12 creating a no-flat profile).
Claims 1-2, 5 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwapis et al. (D445,285)
	Kwapis et al. disclose a cushion, comprising: a set of perimeter portions (limbs) including a predefined shape; and an integrated center support portion (round-shaped member) coupled to the set of perimeter portions, wherein: the integrated center support portion includes a first non-flat profile and a size, and the integrated center support portion is configured to (capable of) accommodate a child.
	Regarding claim 2, the set of perimeter portions are deformable to include a second non-flat profile.
	Regarding claim 5, the predefined shape is one of a plant, an animal, and a vehicle (a turtle).
	Regarding claim 7, the integrated center support portion comprises a donut structure.  
	Regarding claim 8, the predefined shape comprises a flower including a second non-flat profile.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571)272-4890. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 517-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUYEN D LE/Primary Examiner, Art Unit 3754